Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In view of the Appeal Brief filed on 12/09/2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under  37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MARK D FEATHERSTONE/           Supervisory Patent Examiner, Art Unit 2166                                                                                                                                                                                             


Claim Objections
2.	Claims 1, 8 and 15 are objected to because of the following informalities:
. Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 3-4,  6-8, 10-11, 13-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over VICTOR in view of SINGH et al (U.S. 20190130004 A1 hereinafter, “SINGH”).
7.	With respect to claim 1,
	VICTOR discloses a system comprising:
a processor; and
a memory in communication with the processor, the memory storing program instructions, the processor operative with the program instructions to perform the operations of:
writing a stream of data messages to a first data structure of a first data storage format, the data messages each being written to the first data structure based on a topic and partition associated with each respective data message;
committing the writing of the data messages to the first data structure as a transaction;
moving the data messages in the first data structure to a staging area for a data structure of a second data storage format, the data structure of the second data storage format being different than the data structure of the first data storage format;
transforming the data messages to the second data storage format; and
archiving the data messages in the first data structure after a completion of the transformation of the data messages (VICTOR [0016] – [0018], [0021] – [0039] e.g. [0014] … all within one database transaction (in a process described herein as "pipeline") [0016] To achieve these effects, embodiments provide a new, unique, database object--a PIPELINE, which is a top-level database element similar to a TABLE, INDEX or VIEW.  Pipeline objects allow extraction from external data sources using a robust, database-native mechanism.  Embodiments provide particularly advantageous features particularly for external data sources such as Apache Kafka through bespoke offset management of Kafka messages, ensuring true exactly-once semantics. [0017] Streaming data from data sources is committed atomically, and all external data are processed exactly once.  Embodiments ensure exactly-once delivery semantics by storing metadata about each pipeline. [0018] Data enrichment and transformation can be implemented using any programming language. [0021] Turning to FIG. 2, part 112, hereinafter referred to as a pipeline engine, comprises an extractor component 220, optionally a transform component 222 (to be described in more detail below) and a loader component 224, which cooperates with the extractor component 220 to load data, typically via staging tables, into destination database 104. [0022] When a new pipeline engine 112 is created, an extractor component 220 is specified.  The extractor 220 is configured to connect to one or more data sources 102 by communicating via supported protocols, schemas, or APIs, as is known in the art, in order to retrieve data.  [0023] Pipeline engine 112 pairs n number of source partitions with p number of leaf node partitions that are managed by the extractor component 220.  Each leaf node partition runs its own extraction process independently of other leaf nodes and their partitions.  Extracted data is stored on the leaf node where a partition resides until it can be written to the destination table 104.  Depending on the way a destination database is sharded or partitioned, the extracted data may only temporarily be stored on a leaf node. [0025] Referring to FIGS. 3 and 4, an example There are four partitions 330 (P.sub.1, P.sub.2) 332 (P.sub.3, P.sub.4) spread across the two brokers 330, 332, and messages in the partitions 330 (P.sub.1, P.sub.2) 332 (P.sub.3, P.sub.4) are each assigned a sequential id number called the offset that uniquely identifies each message within a given partition. [0027] The master aggregator 340 connects to the Kafka lead broker 330 and requests metadata about the Kafka cluster (step 401, FIG. 4).  This metadata includes information about the Kafka cluster's brokers, topics, and partitions. [0028] The master aggregator 340 parses the metadata and learns that there are four partitions spread across two Kafka brokers 330, 332 (step 403).  The master aggregator 340 also decides how to process Kafka topics, which are groups of partitions. [0030] Once each partition 344 (P.sub.1, P.sub.2) 346 (P.sub.3, P.sub.4) in a leaf node has been paired with a Kafka partition 330 (P.sub.1, P.sub.2) 332 (P.sub.3, P.sub.4), each leaf node 344, 346 in the cluster begins extracting data directly from the Kafka brokers 330, 332 (step 407).  The leaf nodes 334, 346 individually manage which message offsets have been read from a given Kafka partition. [0031] Offsets are ingested in batches and held in staging, or sharded, tables (step 413) and the maximum number per batch is specified in the system variables associated with the extractor component 220, as configured by the pipeline engine 112. [0033] Either way, the extraction process is performed by the leaf nodes 334, 346 such that data is not directed through the master aggregator 340.  This enables the parallelism of data extraction.  Further, the staging table is sharded in a way that each leaf node partition 344 (P.sub.1, P.sub.2) 346 (P.sub.3, P.sub.4) knows exactly which Kafka partitions (thus offset ranges) it is responsible for.  Preferably the leaf node partitions periodically stream data into their shard in a single database transaction. [0039] Returning to FIG. 2, the functionality of the transform component 222 will now be described.  A transform component 222 is a user-defined program that executes arbitrary code to transform extracted data into, e.g., CSV format.  The transformed CSV data is written into a specified table in the destination database 104 by the data loader 224.  As noted above, the transform component 222 is optional, since, e.g., for certain retrieval operations, no such transform is required [as
(e.g. streaming data from data sources) of data messages (e.g. messages) to a first data structure of a first data storage format (e.g. schemas), the data messages each being written to the first data structure based on a topic (e.g. topic) and partition (e.g. partition) associated with each respective data message;
committing (e.g. committed) the writing of the data messages to the first data structure (e.g. pipeline) as a transaction (e.g. one database transaction (in a process described herein as "pipeline"); exactly-once semantics; referring to the instant application specification [0037]);
moving the data messages in the first data structure to a staging area (e.g. staging table) for a data structure of a second data storage format (e.g. CSV format), the data structure of the second data storage format being different than the data structure of the first data storage format;
transforming (e.g. transform) the data messages to the second data storage format (e.g. transform extracted data into, e.g., CSV format); and
archiving the data messages in the first data structure after a completion of the transformation of the data messages]).
Although VICTOR substantially teaches the claimed invention, VICTOR does not explicitly indicate
wherein the writing the stream of data messages comprises merging two or more of the data messages into at least one merged message and, after the merging, writing the at least one merged message to a wright-ahead-log;
committing the writing of the data messages and the at least one merged message from the write-ahead-log to the first data structure as a transaction.
SINGH teaches the limitations by stating
wherein the writing the stream of data messages comprises merging two or more of the data messages into at least one merged message and, after the merging, writing the at least one merged message to a wright-ahead-log;
committing the writing of the data messages and the at least one merged message from the write-ahead-log to the first data structure as a transaction (SINGH [0052] - [0059], [0072],  [0314] – [0315], [0784], [0910] – [0913] and Claim 1 e.g. [0058] A difference between the input WAL and the storage WAL lies in what they do when a window is committed.  In the input WAL, when a window is committed, all the data before and including the committed window is deleted from the input WAL since we know we will never have to replay it.  In the storage WAL, when a window is committed, all the data before and including the committed window is moved to permanent storage and deleted from the storage WAL.  Data for committed windows is removed from the storage WAL and periodically transferred to long-term storage. [0059] We aggregate data coming from multiple tenants onto the same message queue topic.  So, we have multiple sources of data topic.  The message queue topics are used to connect microservices together such that if we have N microservices, we can have N topics. [0072] The disclosed streaming microservice has exactly-once semantics because it never loses data in the event of a failure and it never duplicates data in the event of a failure. The disclosed streaming microservice is constructed on a stream processing engine that has various features such as processing windows, processing window IDs, checkpointing, checkpoint IDs, checkpoint timestamp, committed checkpoint, committed ID, and recovery checkpoint ID. [0314] Message Queue Input [0315] In order for streaming microservices to provide exactly-once semantics, messages need to be consumed from a message queue idempotently.  The definitions of idempotence and how they relate to the consumption of messages from a message queue are provided below: [0784] 1.  Ingestion: This stage of computation consumes events from a message queue, or another event source.  The events can be serialized using JSON, Apache Avro, or another serialization format. [0910] The system includes a queue manager which receives a stream of data.  The system establishes aggregation intermediation checkpoints during processing of the received data.  To do this, the system partitions delivery of the data stream at offsets, saves partition demarcation offsets at the the intermediate aggregation results can be initially saved on at least one write-ahead log (abbreviated WAL) on the distributed file system and, post-saving, persisted to storage in accordance with a fault tolerance scheme. [0911] The system controls persistence of key-value data contributing to aggregation on a partition-by-partition basis and periodically writes out aggregations to a message queue (e.g., sink) or to a database.  The aggregations can be periodically written out to a message queue or to a database, with the writing out governed by a fault tolerance scheme. [CLAIMS 1] A computer-implemented method of exactly-once processing stream data, the method including: receiving a stream of data in a queue manager;  establishing aggregation intermediation checkpoints during processing of the data, including partitioning delivery of the stream data at offsets, saving partition demarcation offsets at the end of processing windows, and saving intermediate aggregation results to a distributed file system with a window identifier (abbreviated ID) that correlates the offsets and the aggregation results, wherein, at each checkpoint, the intermediate aggregation results are initially saved on at least one write-ahead log WAL) on the distributed file system and, post-saving, persisted to storage in accordance with a fault tolerance scheme;  controlling persistence of key-value data contributing to aggregation on a partition-by-partition basis;  and periodically writing out aggregations to a message queue or to a database, with the writing out governed by a fault tolerance scheme [as
wherein the writing the stream of data messages (e.g. stream of data) comprises merging (e.g. aggregate data) two or more of the data messages (e.g. partitions - messages) into at least one merged message and, after the merging, writing the at least one merged message to a wright-ahead-log (e.g. write-ahead log);
committing (e.g. committed) the writing of the data messages and the at least one merged message from the write-ahead-log (e.g. write-ahead log) to the first data structure (e.g. message queue – The events can be serialized using JSON, Apache Avro, or another serialization format) as a transaction (e.g. Aggregating messages/partitions of data stream into each topic queues is as a transaction as indicated in the instant application specification [0019])]).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of VICTOR and SINGH, to implement streaming microservices as powerful data processing tools that accelerate application development and deployment, improve 
8.	With respect to claim 3,
	SINGH further discloses
	wherein the writing and committing the writing of the data messages and the at least one merged message to the first data structure as a transaction comprises:
writing a partition queue in-memory buffer to the first data storage format as the write-ahead log;
marking the write-ahead log as being in a committed state;
acknowledging an offset range of the write-ahead log; and
	closing the write-ahead log of the partition queue (SINGH Abstract, [0056] – [0059] e.g. write-ahead log; committed; queue; offset; [0058] A difference between the input WAL and the storage WAL lies in what they do when a window is committed.  In the input WAL, when a window is committed, all the data before and including the committed window is deleted from the input WAL since we know we will never have to replay it.  In the storage WAL, when a window is committed, all the data before and including the committed window is moved to permanent storage and deleted from the storage WAL.  Data for committed windows is removed from the storage WAL and periodically transferred to long-term storage).
9.	With respect to claim 4,
wherein the merging of the two or more data messages is performed until a size of a record of the merged data messages is a threshold size, wherein the committing of the writing of the data messages to first data structure includes writing the record of the merged data messages to the first data structure (SINGH [0260] – [0272] e.g. [0272] A part file is complete when its size becomes greater than or equal to the maximum length of a part file.  A WAL entry is appended to a part file if the current size is less than the maximum length of a part file).
10.	With respect to claim 6,
	VICTOR discloses creating, prior to the moving, data tables to accommodate the data messages in the first data storage format and data tables to accommodate the data messages in the second data storage format (VICTOR [0017] – [0018], [0021] – [0039] e.g. staging tables).
19.	With respect to claim 7,
	VICTOR discloses
monitoring the moving, transforming, and archiving for an error in each of these respective operations; and
transmitting an error alert message in the event an error is detected to the archiving operation (VICTOR [0017] – [0018], [0021] – [0039] e.g. [0036] Another benefit of the pipeline engine 112 relates to debugging: metadata is stored in INFORMATION_SCHEMA tables, which can be queried through SQL.  This metadata includes .
11.	Claims 8, 10, 13-14 are same as claims 1, 3, 6-7 and are rejected for the same reasons as applied hereinabove.
12.	Claims 15, 17, 20 are same as claims 1, 6, 17 and are rejected for the same reasons as applied hereinabove.

13.	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over VICTOR in view of SINGH, and further in view of Brinnand et al (U.S. 20160321308 A1 hereinafter, “Brinnand”).
14.	With respect to claim 2,
Although VICTOR and SINGH combination substantially teaches the claimed invention, they do not explicitly indicate wherein the committing of the writing of the data messages and the at least one merged message to the first data structure as a transaction includes acknowledging the commitment after the writing data messages to the first data structure is completed.
Brinnand teaches the limitations by stating wherein the committing of the writing of the data messages and the at least one merged message to the first data structure as a transaction includes acknowledging the commitment after the writing data messages to the first data structure is completed (Brinnand [0059] e.g. "topic" : "tracking-data", This is the topic of the topic and partition. "partition" : "0", The channels partition.
"messageSize" : "1000000", The max size of a message that can be written to or read from a partition.
"requiredAcks" : "1", The number of Acknowledgments required from Kafka when a message is written.
"serializerClass" : "kafka.serializer.StringEncoder", The class used to encode strings.
"partitionerClass" : The partitioner used to interpret the key and to distribute messages "com.stubhub.meritage.channel.SimplePartitioner" over the number of partitions for a topic.]).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of VICTOR, SINGH and Brinnand, to provide ability for ingesting data from a variety of resources using a dynamic data-ingestion pipeline (VICTOR [0002]). 
15.	Claim 9 is same as claim 2 and is rejected for the same reasons as applied hereinabove.
16.	Claim 16 is same as claim 2 and is rejected for the same reasons as applied hereinabove.

17.	Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over VICTOR in view of SINGH, and further in view of Moore et al (U.S. 20130104251 A1 hereinafter, “Moore”).

Although VICTOR and SINGH combination substantially teaches the claimed invention, they do not explicitly indicate wherein the second data storage format is optimized for querying.
Brinnand teaches the limitations by stating wherein the second data storage format is optimized for querying (Moore [0230], [0667] e.g. The OMPL database may also, or instead, store OPML files as simple text or in any number of formats optimized for searching (such as a number of well-known techniques used by large scale search engines Google, AltaVista, and the like), or for OPML processing, or for any other purpose(s))).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of VICTOR, SINGH and Moore, to provide ability for ingesting data from a variety of resources using a dynamic data-ingestion pipeline (VICTOR [0002]). 
19.	Claim 12 is same as claim 5 and is rejected for the same reasons as applied hereinabove.
20.	Claim 19 is same as claim 5 and is rejected for the same reasons as applied hereinabove.

Response to Arguments
21.	On pages 13-14, Appellant alleges A COMBINATION OF VICTOR AND SINGH FAIL TO SHOW “WRITING THE AT LEAST ONE MERGED MESSAGE TO A WRIGHT-AHEAD-LOG”.
	Examiner disagrees because:
	As described in SINGH [0052] - [0059], [0072], [0314] – [0315], [0784], [0910] – [0913] and Claim 1, partitions/messages of stream data are aggregated into each topic queue, then the intermediate aggregation results can be initially saved on at least one write-ahead log.
	Therefore, the disclosure reasonably describes the argued limitation of "WRITING THE AT LEAST ONE MERGED MESSAGE TO A WRIGHT-AHEAD-LOG".
	Further, as clearly indicated in the final office action, partitions /messages of stream data is interpreted as “messages”, not dimension values.

22.	On pages 18-20, Appellant alleges A COMBINATION OF VICTOR AND SINGH FAIL TO SHOW “COMMITTING THE WRITING OF THE DATA MESSAGES AND THE AT LEAST ONE MERGED MESSAGE FROM THE WRITE-AHEAD-LOG TO THE FIRST DATA STRUCTURE AS A TRANSACTION”
	Examiner disagrees because:
	As described in SINGH [0052] - [0059], [0072], [0314] – [0315], [0784], [0910] – [0913] and Claim 1, committed partitions/messages of stream data are aggregated into each topic queue, then the intermediate aggregation results can be initially saved on at least one write-ahead log. The message queue topics are used to connect 
	Therefore, the disclosure reasonably describes the argued limitation of "COMMITTING THE WRITING OF THE DATA MESSAGES AND THE AT LEAST ONE MERGED MESSAGE FROM THE WRITE-AHEAD-LOG TO THE FIRST DATA STRUCTURE AS A TRANSACTION".

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
23.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
24.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK D FEATHERSTONE whose telephone number is (571)270-3750.  The examiner can normally be reached on Monday-Friday 9:00AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


66



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
January 13, 2021